Citation Nr: 0721927	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-23 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.


FINDING OF FACT

Asbestosis was not manifested during the veteran's active 
duty service or for many years after separation from service, 
nor is asbestosis otherwise related to such service, 
including any exposure to asbestos during service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21.  The manual notes that asbestos particles have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual further 
notes that lung cancer associated with asbestos exposure 
originates in the lung parenchyma rather than the bronchi.

The record shows a diagnosis of asbestosis made in 2003, 
approximately 29 years after the veteran's separation from 
service.  

After careful review, the Board finds that there is no 
credible evidence of record that the veteran was exposed to 
asbestos during his active duty service.  There is no 
objective evidence to show that he was exposed to asbestos 
while serving aboard the USS Paul Revere.  Service personnel 
records do not support his assertion that he was exposed to 
asbestos in the boiler room and sleeping area of the ship.  
The service records (as well as the veteran's MOS of DG-9760 
which is classified as Electrical/Mechanical Equipment 
Repairman) do not reflect that he had a major occupation 
typically involving exposure to asbestos.  M21-1, Part VI, 
7.21(b)(1); see VAOPGCPREC 4-2000.

Furthermore, although the June 2003 and September 2003 
statements from his private physicians note his history of 
asbestos exposure from 1972 to 1975 (which includes his 
period of active duty service), these statements note that 
the exposure occurred while he was working in building 
maintenance, as a painter, drywaller, and shipyard worker; 
jobs which are not shown to have been performed by the 
veteran during his period of active duty service.  
Significantly, these statements do not reference the 
veteran's alleged asbestos exposure with service aboard ship; 
rather, the jobs identified as the cause of the veteran's 
asbestos exposure consisted of post service employment, 
providing strong evidence against this claim.

Inasmuch as these statements specify post service work as the 
source of the veteran's asbestos exposure, the Board finds 
that these statements provide negative evidence against the 
veteran's claim.

In addition, insofar as the dates of exposure identified by 
the private medical statements fall within with veteran's 
period of active duty service, the Board regards such 
findings as having diminished probative value and not 
persuasive when weighed with the remaining medical evidence 
of record because there is no evidence to suggest that such 
findings are based on a review of the veteran's medical 
history, to include his service records.  

In this regard, it is noted that, in Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the Court determined that the 
credibility and weight to be attached to medical opinions are 
within the province of the Board as adjudicators.  An 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  The 
Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, does not constitute competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  The Court has 
also held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record, see Miller v. West, 11 Vet. 
App. 345, 348 (1998), and that an examination that does not 
take into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

In short, the credible evidence of record does not show that 
the veteran was exposed to asbestos in service and, in fact, 
there is evidence in this claim indicating post-service 
asbestos exposure, as cited above.  Without persuasive 
evidence of exposure to asbestos during active duty service 
and with credible evidence of substantial post service 
asbestos exposure, there is no basis for relating the 
veteran's current asbestosis to his service or for awarding 
him service connection for such disability.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A letter dated in November 2003 and provided to 
the appellant prior to the March 2004 rating decision on 
appeal satisfies the duty to notify provisions as this letter 
discusses the criteria with respect to the appellant's claim.  
Moreover, since the appellant's claim is being denied, no 
disability rating or effective date will be assigned.  
Therefore, there can be no possibility of prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

As for the duty to assist, the RO has obtained the veteran's 
service and private medical records, his service personnel 
records, and he has submitted lay evidence in the form of his 
written communications.  The evidence associated with the 
claims file adequately addresses the requirements necessary 
for evaluating the claim decided herein.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, his claim was readjudicated in a 
statement of the case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims and found that the error was harmless, as the 
Board has done in this case.)

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board further finds that the 
evidence, which is silent with respect to asbestos related 
lung disease in service or for approximately 29 years 
thereafter, no in service asbestos exposure, and multiple 
instances of such exposure during post service employment, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide this claim.  See 
38 C.F.R. § 3.159(c)(4).  

As service and post-service medical records provide no basis 
to grant this claim and provide evidence against this claim, 
the Board finds no basis to obtain a VA examination or 
medical opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or to obtain 
a medical opinion under the circumstances here presented 
would be a useless act.  Specifically, there is no finding of 
asbestos related lung disease or asbestos exposure in 
service.  Accordingly, the duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
See also 38 U.S.C.A. § 5103A(a)(2).

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App.  540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.



ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


